Name: Commission Regulation (EEC) No 1508/87 of 27 May 1987 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 87 Official Journal of the European Communities No L 141 /29 COMMISSION REGULATION (EEC) No 1508/87 of 27 May 1987 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 12 (8) thereof, Having regard to the opinion of the Monetary Committee, Whereas under Article 9 of Regulation (EEC) No 805/68 a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percen ­ tage of the basic levy ; Whereas in respect of bovine animals the basic levy is determined on the basis of the difference between the guide price and the Community free-at-frontier offer price plus the amount of the customs duty ; whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibili ­ ties, as regards quality and quantity, recorded over a certain period for bovine animals and for the fresh or chilled meat specified in section (a) of the Annex to the said Regulation under subheadings 02.01 A II a) 1 to 3, account being taken in particular of the position with respect to supply and demand, of world market prices for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the follo ­ wing percentage of the basic levy : (a) 75 % where the market price is less than or equal to 1 02 % of the guide price ; (b) 50 % where the market price is more than 102 % and less than or equal to 104 % of the guide price ; (c) 25 % where the market price is more than 104 % and less than or equal to 106 % of the guide price -, (d) 0 % where the market price is more than 106 % of the guide price ; Whereas if it is found that the price of adult bovine animals on representative Community markets is equal to or less than the guide price, the levy applicable equals the following percentage of the basic levy : (a) 100 % where the market price is more than or equal to 98 % of the guide price ; (b) 105 % where the market price is less than 98 % and more than or equal to 96 % of the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114 % where the market price is less than 90 % of the guide price ; Whereas pursuant to Article 10 (4) of Regulation (EEC) No 805/68 the basic levy on the meat specified in sections (a), (c) and (d) of the Annex hereto is equal to the basic levy determined for bovine animals, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 31 1 /83 (4); Whereas the guide prices for adult bovine animals to be applied from 12 May 1986 were fixed by Council Regula ­ tion (EEC) No 1345/86 (*); whereas Council Regulation (EEC) No 1497/87 (s) has extended the 1986/87 marke ­ ting year for beef and veal ; Whereas Regulation (EEC) No 586/77 stipulates that the basic levy is to be calculated according to the method set out in its Article 3 and on the basis of all the representa ­ tive free-at-frontier offer prices of the Community deter ­ mined for the products of each of the categories and cuts specified in Article 2 and established principally by reference to the prices specified in the customs docu ­ ments accompanying products imported from third coun ­ tries or from other information concerning export prices obtaining in those third countries ; Whereas, however, offer prices that do not correspond to real purchasing possibilities or that relate to unrepresenta ­ tive quantitities should not be taken into account ; whereas offer prices should also be excluded when the movement of prices in general or the information avai ­ lable suggests that they are unrepresentative of the true trend of prices in the country of origin ; Whereas in cases where for one or more categories of bovine animals or cuts of meat a free-at-frontier offer price cannot be established, the most recent available price should be used for the calculation ; 0) OJ No L 148, 28 . 6 . 1968 , p . 24. (2) OJ No L 48 , 17. 2. 1987, p . 1 . 0 OJ No L 75, 23. 3 . 1977, p. 10 . (4) OJ No L 303, 5. 11 . 1983, p. 16. fl OJ No L 119, 8 . 5. 1986, p. 37 . (*) See page 2 of this Official Journal. No L 141 /30 Official Journal of the European Communities 30 . 5. 87 of the premium granted to producers under Regulation (EEC) No 1347/86 (3), as last amended by Regulation (EEC) No 467/87 (4) ; whereas the representative markets, categories and qualities of products and weighting coeffi ­ cients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Q, as last amended by Regulation (EEC) No 2322/86 ( «); Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; whereas, for representative markets held several times in one period of seven days, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each category and quantity is equal to the average, weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77, of the prices recorded in the surplus and deficit zones ; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II : Whereas if the free-at-frontier offer price differs by less than 0,60 ECU per 100 kilograms of live weight from that previously used for the calculation of the levy, the latter price should be retained ; Whereas pursuant to Article 10 (3) of Regulation (EEC) No 805/68 a special basic levy is determined for certain third countries on the basis of the difference between the guide price and the average price recorded over a certain period plus the amount of the customs duty ; Whereas Commission Regulation (EEC) No 611 /77 of 18 March 1977 ('), as amended by Regulation (EEC) No 925/77 (2), provides that the special levy on products origi ­ nating in and coming from Austria, Sweden and Switzer ­ land should be determined on the basis of the weighted average of the prices of adult bovine animals recorded on the representative markets of those third countries ; whereas the weighting coefficients and representative markets are specified in the Annexes to Regulation (EEC) No 611 /77 ; Whereas the average price is not to be used for calcula ­ ting the special levy unless it is at least 1,21 ECU per 100 kilograms of live weight more than the free-at-frontier offer price determined in accordance with Article 10 (2) of Regulation (EEC) No 805/68 ; Whereas if the average price differs by less than 0,60 ECU per 100 kilograms of live weight from that previously used to calculate the levy, the latter may be retained ; Whereas in cases where one or more of the abovemen ­ tioned third countries adopt, for reasons of health for example, measures affecting the prices recorded on their markets, the Commission may use the latest prices recorded before the entry into force of such measures ; Whereas pursuant to Article 12 (6) of Regulation (EEC) ' No 805/68 the price of adult bovine animals on represen ­ tative Community markets is th price established on the basis of prices recorded over a priod to be determined on the representative market or markets of each Member State in respect of the various categories of adult bovine animals or of meat from such animals, after taking into account the size of each of these categories and the rela ­ tive size of the bovine herd of each Member State ; Whereas the prices of adult bovine animals recorded on the representative market or markets of each Member State are equal to the average, weighted by the appropriate coefficients, of the prices for the various qualities of adult bovine animals or meat of such animals over a period of seven days in that Member State at a particular wholesale marketing stage ; whereas, the price of adult bovine animals recorded on the representative market or markets of the United Kingdom shall be corrected by the amount Whereas prices for the different categories and qualities not obtained from prices which are 'live weight excluding tax' are multiplied by the live weight conversion coeffi ­ cients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the correc ­ tive amounts fixed in the said Annex ; Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affecting the normal trend of prices recorded on their markets the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, in the absence of information, prices recorded on representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas for such period as the price of adult bovine animals recorded on representative Community markets differs by less then 0,24 ECU per 100 kilograms of live weight from the price previously used, the latter is retained ; (3) OJ No L 119, 8 . 5. 1986, p. 40. O OJ No L 48, 17. 2. 1987, p. 1 . O OJ No L 77, 25. 3. 1977, p. 1 . O OJ No L 202, 25. 7. 1986, p. 17. (') OJ No L 77, 25. 3 . 1977, p. 14. O OJ No L 109, 30. 4. 1977, p. 1 . 30 . 5. 87 Official Journal of the European Communities No L 141 /31 Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugos ­ lavia ('), of Council Regulation (EEC) No 287/82 of 3 February 1982 establishing the arrangements applicable to imports of products originating in Yugoslavia to take account of the accession of the Hellenic Republic to the Community (2), and of Council Regulation (EEC) No 3349/81 of 24 November 1981 providing for a reduction in the levy applicable to imports into the Community of certain beef and veal products originating in and coming from Yugoslavia (3) ; Whereas Council Regulation (EEC) No 486/85 (4), last amended by Regulation (EEC) No 1306/87 (^ lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas the various cuts of beef and veal are defined in Regulation (EEC) No 586/77 ; Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68 , the nomenclature provided for in this Regula ­ tion is incorporated in the Common Customs Tariff ; Whereas the levies and special levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in the period between two fixings where the basic levy or special basic levy is altered, or in the case of changes in the prices recorded on Community repre ­ sentative markets ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1 676/85 ( «),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient, Whereas, having regard to the provisions of the aforemen ­ tioned Regulation, and in particular to the information and quotations known to the Commission, the levies on live cattle and beef and veal other than frozen meat should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and beef and veal other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 41 , 14. 2. 1983, p. 1 . 0 OJ No L 30, 6 . 2 . 1982, p. 1 . (3) OJ No L 339, 26 . 11 . 1981 , p. 1 0 OJ No L 61 , 1 . 3 . 1985, p. 4. (0 OJ No L 124, 13 . 5 . 1987, p. 5 . s) OJ No L 164, 24. 6. 1985, p. 1 . No L 141 /32 Official Journal of the European Communities 30 . 5 . 87 ANNEX levies onto the Commission Regulation of 27 May 1987 fixing the import live cattle and on beef and veal other than frozen 0) (ECU/100 kg) CCT heading No Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 50,310 41,503  Net weight  114,707 02.01 A II a) 1 95,589 78,855 217,943 02.01 A II a) 2 76,471 63,084 174,354 02.01 A II a) 3 114,707 94,627 261,532 02.01 A II a) 4 aa)  118,283 326,914 0^.01 A II a) 4 bb)  135,300 373,944 02.06 C I a) 1  118,283 326,914 02.06 C I a) 2  135,300 373,944 16.02 B III b) 1 aa)  135,300 373,944 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean nad Pacific States or in the overseas countries and territories. (*) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3. 7. 1980, p. 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regulation (EEC) No 805/68, and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions.